GREEN, Judge.
Alfonso K. Williams appeals the trial court’s judgment adjudicating him guilty of attempted first-degree murder. Appellant was sentenced as a prison releasee reof-fender to a term of life imprisonment. We affirm the conviction and sentence.
The State concedes that Williams should have been credited with 411 days for time served. We therefore remand with directions that his sentence be modified to show the correct amount of time served.
Affirmed in part; remanded with directions.
ALTENBERND, A.C.J., and SILBERMAN, J., Concur.